Citation Nr: 0333090	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  00-03 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for renal tubular 
acidosis.

2.  Entitlement to service connection for nephrocalcinosis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

The veteran's claim of entitlement to service connection for 
nephrocalcinosis was previously before the Board, and in an 
April 2001 remand it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.

The claim of entitlement to service connection for renal 
tubular acidosis will be addressed in the REMAND portion of 
this decision. 


FINDING OF FACT

The veteran is not shown to have nephrocalcinosis that is 
etiologically related to active service. 


CONCLUSION OF LAW

Nephrocalcinosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

In this case, the veteran's service connection claim was 
filed in May 1999 and remains pending.  The United States 
Court of Appeals for Veterans Claims (Court) held in Holliday 
v. Principi, 14 Vet. App. 280 (2001) that the VCAA was 
potentially applicable to all claims pending on the date of 
enactment, citing Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Subsequently, however, the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) did not apply 
retroactively, and overruled both Holliday and Karnas to the 
extent that they allowed for such retroactive application and 
to the extent they conflict with the Supreme Court's and the 
Federal Circuit Court's binding authority.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, to the 
extent that the Kuzma case may be distinguished from the 
instant case because of the finality of the Board decision in 
Kuzma at the time of the November 2000 VCAA enactment date 
and because the current claim is still pending before VA, the 
Board finds that the provisions of the VCAA are applicable to 
this pending appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a September 1999 letter and 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a February 2000 statement of the 
case, the RO notified the veteran of regulations pertinent to 
service connection claims, informed him of the reasons why 
his claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In a July 2001 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Service and private medical 
records have been received and the veteran was provided with 
a VA examination and opinion in March and April 2002, 
respectively.  

In response to the July 2001 letter informing the veteran of 
VA's duty to assist him in the development of his claim, the 
veteran submitted a statement asserting that he had "no new 
evidence to submit."  See also Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003).  As such, the Board thus 
finds that all known and ascertainable medical records have 
been obtained and are associated with the claims file.   

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
will accordingly proceed to a review of the merits of the 
issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at his October 2000 personal hearing; lay 
statements; medical records; and VA treatment and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and calculi of the 
kidneys, cardiovascular-renal disease or nephritis is 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is seeking entitlement to service connection for 
nephrocalcinosis.  He contends that he was exposed to 
cleaning solvents during active service and that such 
exposure caused him to have nephrocalcinosis.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claim and service 
connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disability, the 
evidence of record has shown that the veteran suffers from 
nephrolithiasis and not nephrocalcinosis.  In April 2002, the 
VA examiner stated that he found "no hard evidence" 
documenting that the veteran had nephrocalcinosis.  He 
maintained that there was no evidence of clear acidosis and 
that X-ray and CAT scan reports failed to show 
nephrocalcinosis.  The examiner opined that while the veteran 
had previously been diagnosed as having nephrocalcinosis, it 
appeared that the data upon which that diagnosis were based 
was not contained in the available record and the examiner 
could find no support for the diagnosis.  The examiner stated 
that all measurements of serum bicarbonate from July 16, 1993 
to present had been within normal limits even before the 1997 
time at which treatment with citrate was started.  He stated 
that there was no evidence that anyone had measured the 
veteran's urine pH. while the veteran was acidotic to 
demonstrate type I RTA, and he noted that of the urinalysis 
available for review, there was one showing a spontaneous pH. 
as low as 5.5 while presumably taking Polycitra which should 
alkalinize the urine, referring to a March 5, 2000 urology 
note.  The examiner ultimately stated that the veteran had 
nephrolithiasis, and not nephrocalcinosis.  In addition to 
the April 2002 VA examiner, T.W.F., M.D., in November 1999, 
asserted that an X-ray review showed no evidence that the 
veteran had nephrocalcinosis, though he did have stones in 
both kidneys. 

The only medical evidence reporting a diagnosis of 
nephrocalcinosis was during VA outpatient treatment in June 
1996.  At that time, it was noted that the veteran had 
multiple bilateral kidney stones "consistent with" 
nephrocalcinosis.  It was assessed that the veteran had 
nephrocalcinosis with "no RTA," or renal tubular acidosis.  
A follow-up examination in August 1996 indicated that the 
veteran suffered from recurrent nephrolithiasis.  
Nephrocalcinosis was not noted.  Despite the veteran's single 
diagnosis of nephrocalcinosis, he has been diagnosed with 
nephrolithiasis on several occasions and recently in March 
2002 when a  CT scan revealed bilateral nephrolithiasis with 
no obstructive uropathy.  

The Board has concluded that the April 2002 VA opinion 
indicating that the veteran does not have nephrocalcinosis is 
more probative than the June 1996 diagnosis.  The June 1996 
treatment report indicated that the veteran suffered from 
kidney stones that were "consistent with" nephrocalcinosis 
and no medical rationale or support was noted for that 
determination.  Moreover, the April 2002 examiner noted that 
the data upon which that diagnosis was based was not 
contained in the available record.  In August 1996, two 
months after the nephrocalcinosis diagnosis, the veteran was 
diagnosed with nephrolithiasis at a follow-up examination.  
Nephrocalcinosis was not noted.  Finally, in November 1999, 
T.W.F., M.D., asserted that an X-ray showed no evidence of 
nephrocalcinosis, though the veteran did have stones in both 
kidneys.  As such, the Board finds that the medical evidence 
of record demonstrates that the veteran does not currently 
suffer from nephrocalcinosis.  

With respect to medical evidence of an in-service disease or 
injury, the veteran's service medical records contain no 
complaints, treatment, or diagnoses of nephrocalcinosis.  
While he noted at induction that his sister had "kidney 
trouble, " the veteran indicated that he did not have kidney 
stones or blood in his urine.  There is no evidence that the 
veteran sought treatment for any kidney disorders at all 
during active service.  Moreover, on his August 1969 Report 
of Medical History the veteran denied having kidney stones.

Absent evidence of nephrocalcinosis during active service or 
currently, the veteran's service connection claim is not 
warranted.  A claim for service connection requires medical 
evidence showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  The probative medical evidence of record has shown 
that the veteran has nephrolithiasis, and not 
nephrocalcinosis.  

In the absence of two Hickson elements, evidence of a current 
disability and evidence of an in-service disease or injury, 
the final Hickson element, a medical nexus opinion, is 
necessarily missing.  Moreover, the April 2002 VA examiner 
stated that as he found no evidence of nephrocalcinosis, 
active service could not have caused the disorder or 
aggravated it.  Accordingly, the veteran's appeal is denied.

To the extent that the veteran contends that he has 
nephrocalcinosis that is related to exposure to solvents 
during active service, it is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran suffers from 
nephrocalcinosis that is etiologically related to active 
service.  


ORDER

Service connection for nephrocalcinosis is denied. 


REMAND

The Board finds that additional development is necessary for 
the veteran's claim of entitlement to service connection for 
renal tubular acidosis.  

In an April 2001 remand, the Board determined that new and 
material evidence had been presented to reopen the veteran's 
claim of entitlement to service connection for renal tubular 
acidosis.  At that time, the Board instructed the RO to 
readjudicate the veteran's service connection claim based on 
all the evidence of record.  It does not appear that the RO 
complied with the Board's instructions.  In supplemental 
statements of the case dated in December 2002, February 2003, 
and March 2003, the RO noted that new and material evidence 
had not been presented to reopen the veteran's claim of 
entitlement to service connection for renal tubular acidosis.  
While the RO stated, in February 2003, that there was no 
medical evidence showing that the veteran currently had renal 
tubular acidosis that was related to his military service, 
the RO continued to state that the veteran had not submitted 
new and material evidence sufficient to reopen his claim.  As 
such, there is no indication in the record that the RO 
readjudicated the veteran's claim of entitlement to service 
connection for renal tubular acidosis based on all the 
evidence of record.  When a Board remand is not complied 
with, as is the situation in this case, it is necessary to 
remand the case until full compliance is achieved.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In Stegall the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board erred in failing to insure compliance.  Id.

Further, since this case is being remanded for additional 
development, the RO should ensure that the veteran is 
informed that that notwithstanding any information previously 
provided regarding the VCAA, a full year is allowed to 
respond to a VCAA notice.  See Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for renal tubular acidosis on 
the merits (de novo review) and based on 
all the evidence of record.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

